EXHIBIT 10.1

[livenationannualincen_image1.gif]


LIVE NATION ENTERTAINMENT, INC.
2006 ANNUAL INCENTIVE PLAN,
AS AMENDED AND RESTATED AS OF MARCH 19, 2015
1.    Purpose. The purpose of the Live Nation Entertainment, Inc. 2006 Annual
Incentive Plan, Amended and Restated as of March 19, 2015 (the “Plan”) is to
provide performance-based incentive compensation to executive officers and other
selected key executives of Live Nation Entertainment, Inc. (the “Company”) and
its subsidiaries, which, as applicable, will not be subject to the executive
compensation deduction limitations of Section 162(m) of the Internal Revenue
Code of 1986 (the “Code”).
2.     Administration.
2.1     The Committee. The Plan will be administered by the compensation
committee (the “Committee”) of the Company’s board of directors (the “Board”),
or a committee of such other persons as the Board may appoint. Unless the Board
determines otherwise, the members of the Committee must be “outside directors”
for purposes of 162(m) of the Code.
2.2     Responsibility and Authority of the Committee. Subject to the provisions
of the Plan, the Committee, acting in its discretion, will have responsibility
and authority to (a) select the individuals who may participate in the Plan,
(b) prescribe the terms and conditions of each participant’s award and make
amendments thereto, (c) determine whether and the extent to which performance
goals have been met, (d) construe, interpret and apply the provisions of the
Plan and of any agreement or other document evidencing an award made under the
Plan, and (e) make any and all determinations and take any and all other actions
as it deems necessary or desirable in order to carry out the terms of the Plan.
In exercising its responsibilities, the Committee may obtain at the Company’s
expense such advice, guidance and other assistance from outside compensation
consultants and other professional advisers as it deems appropriate. The
decision of the Committee regarding any disputed question, including questions
of construction, interpretation and administration, shall be final and
conclusive on all persons.
2.3     Manner of Exercise of Committee Authority. The Committee may delegate
responsibilities with respect to the administration of the Plan to one or more
officers of the Company or any of its subsidiaries, to one or more members of
the Committee or to one or more members of the Board; provided, however, that
the Committee may not delegate its responsibility if and to the extent such
delegation would cause an award to fail to constitute “qualified
performance-based compensation” under Section 162(m) of the Code. The Committee
may also appoint agents to assist in the day-to-day administration of the Plan
and may delegate the authority to execute documents under the Plan to one or
more members of the Committee or to one or more officers of the Company.

1



--------------------------------------------------------------------------------



2.4     Indemnification. The Company shall indemnify and hold harmless each
member of the Board and of the Committee or any employee of the Company or any
of its subsidiaries and affiliates who provides assistance with the
administration of the Plan or to whom a Plan-related responsibility is delegated
from and against any loss, cost, liability (including any sum paid in settlement
of a claim with the approval of the Board), damage and expense (including
reasonable legal fees and other expenses incident thereto and, to the extent
permitted by applicable law, advancement of such fees and expenses) arising out
of or incurred in connection with the Plan, unless and except to the extent
attributable to such person’s fraud or willful misconduct.
3.     Performance-Based Compensation Opportunities.
3.1     General. Each award made under the Plan will represent the right to
receive incentive compensation upon the achievement of one or more performance
objectives that are established by the Committee and communicated to the
recipient of the award by the 90th day of the applicable performance period or,
if earlier, before 25% of the applicable performance period has elapsed. The
Committee will determine the performance period applicable to an award. Subject
to the requirements of the Plan and applicable law, each award will contain such
other terms and conditions as the Committee, acting in its discretion, may
prescribe.
3.2     Performance Criteria. Performance objectives may be based upon any one
or more of the following criteria, applied to an individual, a subsidiary, a
business unit or division, the Company, the Company and one or more of its
subsidiaries, or such other operating unit(s) as the Committee may designate:


 
(i)
earnings per share, per share growth or adjusted earnings per share,
  
(ii)
share price, total shareholder return or share price performance on an absolute
basis and/or relative to an index,
  
(iii)
gross or net profit or operating margin,
  
(iv)
net earnings,
  
(v)
return on equity or assets,
  
(vi)
gross or net sales or revenues or revenue growth,
  
(vii)
operating income growth, or operating income either before or after
depreciation, amortization and/or non-cash compensation expense (or other
objectively determinable adjusted calculations of such measure as the Committee
may prescribe, including, without limitation, adjustments to eliminate the
effect of acquisitions, dispositions and/or other extraordinary transactions),
  
(viii)
earnings either before or after deduction of interest, taxes, depreciation
and/or amortization (or other objectively determinable adjusted calculations of
such measure as the Committee may prescribe, including, without limitation,
adjustments to eliminate the effect of acquisitions, dispositions and/or other
extraordinary transactions),


2



--------------------------------------------------------------------------------



  
(ix)
market share or market penetration,
  
(x)
net income (either before or after taxes) or adjusted net income,
 
(xi)
operating earnings or profit,
 
(xii)
cash flow either before or after taxes (including, but not limited to, operating
cash flow and free cash flow) or improvement in cash flow,
 
(xiii)
return on capital,
 
(xiv)
return on sales,
 
(xv)
costs or cost savings,
 
(xvi)
funds from operations,
 
(xvii)
expenses,
 
(xviii)
working capital,
 
(xix)
implementation, completion or the achievement of milestones with respect to
critical projects,
 
(xx)
economic value,
 
(xxi)
customer or client retention,
 
(xxii)
sales-related goals,
 
(xxiii)
cash available for distribution,
 
(xxiv)
achievement of operational goals or metrics,
 
(xxv)
attainment of Company, divisional or departmental budgets,
 
(xxvi)
improvements in attainment of expense levels, or
 
(xxvii)
any combination of the foregoing.

3.3     Performance Objectives. The amount, if any, payable to a participant
with respect to an award will depend upon whether and the extent to which the
performance objective(s) of the award are achieved during the applicable
performance period. Performance objectives may be established on a periodic,
annual, cumulative or average basis and may be established on a corporate-wide
basis and/or with respect to operating units, divisions, subsidiaries, acquired
businesses, minority investments, partnerships or joint ventures. The Committee
may establish different levels of payment under an award to correspond with
different levels of achievement of performance objectives specified in the
award. Awards may contain more than one performance objective; and performance
objectives may be based upon multiple performance criteria. Multiple performance
objectives contained in an award may be aggregated, weighted, expressed in the
alternative or otherwise specified by the Committee. The level or levels of
performance specified with respect to a performance objective may be expressed
in absolute terms, as

3



--------------------------------------------------------------------------------



objectives relative to performance in prior periods, as an objective compared to
the performance of one or more comparable companies or an index covering
multiple companies, or otherwise as the Committee may determine. Notwithstanding
anything to the contrary contained in the Plan, the performance objectives under
any award must be objective and must otherwise meet the requirements of
Section 162(m) of the Code.
3.4     Adjustments. The Committee may reduce or eliminate (but may not
increase) an award made under the Plan for any reason, including, without
limitation, changes in the position or duties of a participant during or after a
performance period, whether due to termination of employment (including death,
disability, retirement, voluntary termination or termination with or without
cause) or otherwise. In addition, to the extent necessary to preserve the
intended economic effects of the Plan and individual awards, the Committee may
make appropriate adjustments to the performance objectives and other terms of an
award to properly reflect (a) a change in corporate capitalization; (b) a
material or extraordinary corporate transaction involving the Company or a
subsidiary, including, without limitation, a merger, consolidation,
reorganization, spin-off, or the sale of a subsidiary or of the assets of a
business or division (whether or not such transaction constitutes a
reorganization within the meaning of Section 368(a) of the Code); (c) a partial
or complete liquidation of the Company or a subsidiary, or (d) a change in
accounting or other relevant rules or regulations; provided, however, that no
adjustment hereunder shall be authorized or made if and to the extent that the
authority to make or the making of such adjustment would cause an award to fail
to satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.
3.5     Certification. Following the completion of the performance period
applicable to an award, the Committee shall determine and shall certify in
writing whether and the extent to which the performance objective(s) under the
award have been achieved, as well as the amount, if any, payable to the
participant as a result of such achievement(s), which determination(s) and
certification(s) shall be subject to and shall be made in accordance with the
requirements of Section 162(m) of the Code.
3.6     Payment of Amounts Earned. Subject to such deferral and/or other
conditions as may be permitted or required by the Committee, amounts earned
under an award will be paid or distributed as soon as practicable following the
Committee’s determination and certification of such amounts.
3.7     Maximum Annual Amount Payable to a Participant. Notwithstanding anything
to the contrary contained herein, no individual may earn more than $15,000,000
in any calendar year pursuant to an award made to such individual under the
Plan.
4.     Termination of Employment; Death. Unless the Committee determines
otherwise, no amount will be payable under an award made to a participant whose
employment with the Company and its subsidiaries terminates (for any reason
other than death) before the payment date of such award. Notwithstanding the
foregoing, (i) any amounts payable hereunder will be paid solely based on the
attainment of the performance criteria applicable to an award; and (ii) if a
change is made to accelerate the payment of an award to an earlier date after
the attainment of the applicable performance criteria, the amount of
compensation paid shall be discounted to reasonably reflect the time value of
money. If a participant dies before receiving payment of an

4



--------------------------------------------------------------------------------



amount earned under the Plan, such payment will be made to the deceased
participant’s designated beneficiary, if any, or, if none, to the deceased
participant’s estate. No beneficiary designation shall be effective unless it is
in writing and received by the Committee prior to the participant’s death, and
any such designation will supersede and be deemed a revocation of any prior
beneficiary designation made by the participant.
5.     Withholding Taxes. All amounts payable pursuant to the settlement of an
award made under the Plan are subject to applicable tax withholding. The Company
and its subsidiaries shall withhold funds (or other property) from the payment
of any such award and shall be entitled to take such other action with respect
to other amounts that are or may become payable to the participant as may be
necessary or appropriate in order to enable the Company and its subsidiaries to
satisfy such tax withholding requirements.
6.     No Implied Rights Afforded to Participants. No award and nothing
contained in the Plan or in any document relating to the Plan shall confer upon
an eligible employee or participant any right to continue as an employee of the
Company or a subsidiary or constitute a contract or agreement of employment, or
interfere in any way with the right of the Company and its subsidiaries to
reduce such person’s compensation, to change the position held by such person or
to terminate such person’s employment, with or without cause.
7.     Non-transferability. No interest in or under an award made or a payment
due or to become due under the Plan may be assigned, transferred or otherwise
alienated other than by will or the laws of descent and distribution, and any
attempted assignment, alienation, sale, transfer, pledge, encumbrance, charge or
other alienation of any such interest shall be void and unenforceable.
8.     Amendment and Termination. The Board of the Company or the Committee may
amend the Plan at any time and from time to time. Any such amendment may be made
without approval of the Company’s stockholders unless and except to the extent
such approval is required in order to satisfy the stockholder approval
requirements of Section 162(m) of the Code. The Company’s Board may terminate
the Plan.
9.     Unfunded Status of Awards. The Plan is intended to constitute a bonus
plan and not a pension other employee benefit plan or purposes of ERISA. The
right of a participant (or beneficiary) to receive payment(s) under a Plan award
will constitute and be equivalent to the right of a general unsecured creditor
of the Company (or the subsidiary by whom the participant is or was employed, as
the case may be), whether or not a trust is created and funded in order to
facilitate the payment of amounts due or to become due under the Plan
(including, for this purpose, any deferral arrangement made with respect to any
such payment).

5



--------------------------------------------------------------------------------



10.     Miscellaneous.
10.1     Governing Law. The Plan and any award made under the Plan will be
subject to and construed in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.
 
10.2     Section 162(m) of the Code. It is intended that amounts payable
pursuant to awards made under the Plan will constitute “qualified performance
based compensation” and thus be exempt from the annual $1 million limitation on
the deductibility of executive compensation. The Plan and each award made under
the Plan will be interpreted, construed and applied accordingly.
10.3     Effective Date. The Plan, as originally implemented, became effective
as of January 1, 2006 and was originally approved by the Company’s stockholders
on May 11, 2007. The Plan, as amended and restated on March 19, 2015 (the
“Restatement Date”), was adopted by the Board and became effective as of the
Restatement Date, subject to and conditioned upon approval of the Company’s
stockholders.
 



6

